ALLOWANCE
Applicant’s reply, filed 22 April 2022 in response to the non-final Office action mailed 24 November 2021 (see also Interview summary mailed 1/24/2022), has been fully considered. As per Applicant’s filed claim amendments claims 1-4, 6 and 8-20 are pending under examination, wherein: claims 1, 2, 4 and 9 have been amended, laims 2, 6, 8 and 10-12 are as previously presented, claims 13-20 are new, and claims 5 and 7 were withdrawn by previous restriction requirement.  Pending claims 1-4, 6 and 8-20 are herein allowed and withdrawn claims 5 and 7 are herein cancelled (see below). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 January 2022 was filed after the mailing date of the non-final Office action on 24 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5 and 7 directed to inventions non-elected without traverse.  Accordingly, claims 5 and 7 have been cancelled.

Response to Arguments/Amendments
The 35 U.S.C. 112(b) rejections of claims 2, 4, 8-10 and 12 are withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 112(d) rejection of claim 9 is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 6, 8 and 10-12 as anticipated by Enami et al. (US 6,380,301) is withdrawn as a result of Applicant’s filed claim amendments. 
The 35 U.S.C. 103 rejection of claims 4 and 9 as unpatentable over Enami et al. (US 6,380,301) is withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5 is cancelled.

Claim 7 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Enami (US 6,380,301) teaches thermally conductive silicone rubber compositions comprising (a) a curable organopolysiloxane, (b) a curing agent, and (c) a filler, wherein the filler (c) is prepared via surface-treating a thermally conductive filler, preferably alumina powder, with an oligosilane of formula (ii) (R1O)aR2(3-a)SiO[R22SiO]nSi(OSiR23)bR2(3-b) (abstract; col 2; col 7-8; col 10). Enami teaches that it is preferred that n is an integer greater than or equal to zero, preferably from 0-100 or 0-50 (col 7-8). Enami differs from the instant invention, at least in that Enami fails to teach with sufficient specificity an oligosilane treating agent of formula (ii) wherein n is greater than 30 and not greater than 60. Enami provides no direction to one of ordinary skill to select from the narrowly recited instant range but rather prefers n to be 0 or 10 (col 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE L STANLEY/Primary Examiner, Art Unit 1767